DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.        Claims 1-17 drawn to causing the network node to store the units of condition data in a distributed ledger that is substantially immutable and spread across other network nodes of a peer-to-peer network, wherein each of the other network nodes replicates and stores an identical copy of the units of condition data and updates independently; and determining the current condition of the electronic device based on the units of condition data stored in the distributed ledger.
II.       Claims 18-20 drawn to measuring of a first parameter of a first handheld mobile device captured over a time period, an anomalous event occurring at a point in time and affecting a condition of a second handheld mobile device, and a measure of a first parameter of a third handheld mobile device based on sensor data generated by a combination of sensors of the third handheld mobile device; and determine a current condition of the first, second, and third handheld devices based on the condition data stored in the distributed ledger. 
  

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, invention I has separate utility such as causing the network node to store the units of condition data in a distributed ledger that is substantially immutable and spread across other network nodes of a peer-to-peer network, wherein each of the other network nodes replicates and stores an identical copy of the units of condition data and updates independently; and determining the current condition of the electronic device based on the units of condition data stored in the distributed ledger; and invention II has to measuring of a first parameter of a first handheld mobile device captured over a time period, an anomalous event occurring at a point in time and affecting a condition of a second handheld mobile device, and a measure of a first parameter of a third handheld mobile device based on sensor data generated by a combination of sensors of the third handheld mobile device; and determine a current condition of the first, second, and third handheld devices based on the condition data stored in the distributed ledger. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a 
4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864